Citation Nr: 0914536	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nerve damage and left leg disability due 
to back surgery performed at a VA medical facility.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In January 2008, the Veteran testified at a hearing before 
the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Although cognizant of the further delay that will result, the 
Board finds no recourse but to once again remand the claim.  
Specifically, a remand is required to allow for full 
compliance with the Board's February 2008 Remand orders.  In 
that remand, the RO/AMC was instructed to obtain various VA 
treatment records from the Biloxi, Gulfport, and New Orleans 
VA medical centers (VAMC).  Records from Biloxi and Gulfport 
are now associated with the claims file; however, the 
outstanding records from the New Orleans VAMC, which include 
an October 2004 operation report, are not part of the record, 
and there is no indication that these records were requested.  
The Board sees that the Veteran has submitted some October 
2004 and November 2004 records from the New Orleans VAMC, but 
these records do not include the operation report.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held "that a remand by this Court or the Board confers 
on the Veteran or other claimant, as a matter of law, a right 
to compliance with the remand orders."  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Consequently, another remand 
is required so that notice in accordance with the Board's 
February 2008 remand orders may be issued.
Additionally, the Veteran did not waive AOJ consideration for 
the VA treatment evidence he submitted.  See 38 C.F.R. § 
20.1304 (2008).  He also submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
private treatment records that have not yet been obtained.  
Hence, a remand is also required so that appropriate AOJ 
action may be taken with regarding to obtaining and reviewing 
these additional records.

Moreover, this recently submitted information indicates that 
the Veteran has been in receipt of disability benefits from 
the Social Security Administration (SSA).  Although a July 
2005 SSA medical examination is in the file, other records 
relevant to the Veteran's application for benefits are not.  
Further, the information submitted by the Veteran reveals 
that he was due for an SSA medical review in August 2008.  
Records associated with the Veteran's application for SSA 
benefits are not part of the record.  When VA has notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board 
must seek to obtain those records before proceeding with the 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 
(2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	Associate VA treatment records from the 
New Orleans VAMC with the claims file, 
to include records dated from May 2000 
to May 2001, February 2005 to April 
2005, and from September 2005 onward, 
and the October 2004 operation report 
relevant to the Veteran's back surgery.

2.	Request all records relevant to the 
Veteran's application and award of SSA 
disability benefits.

3.	All requests and responses, positive 
and negative, related to the above 
actions should be associated with the 
claims file. 
4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claim should be readjudicated, to 
include all evidence received since the 
October 2008 supplemental statement of 
the case.  The Veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




